Interim Decision #1907

MATTER OF KIM
In Visa Petition Proceedings
A-17238448
Decided by Regional Commissioner October 4, 1968
member
of the professions within the meaning of section 101(a) (32) of the Immigration and Nationality Act, as amended, he is ineligible for preference
status under section 203(a) (3) of the Act since he is not presently engaged, nor does he intend to engage, in the profession of pharmacist.

NvtAvithstanding beneficiary is a qualified pharmacist and, fence, a

ON BEHALF OF PETITIONER:

John F. Sheffield, Esquire
412 West Sixth Street
Los Angeles, California 90014

This case comes forward on appeal from the decision of the
District Director, Los Angeles, who denied the petition on August
13, 1968 in that the petitioner did not intend to engage in his
qualifying profession in the United States.
Oral argument was requested and granted. Subsequently, counsel advised that he would not appear for oral argument. Decision
will be made on the record at hand.
The petitioner is a 29-year-old single male, a native and citizen
of Korea who was admitted to the United States as a visitor on
October 4, 1967 and granted extensions of stay in that status to
May 4, 1968. He filed the present petition for preference classification under section 203 (a) (3) of the Immigration and Nationality Act, as amended, as a member of the professions as a phar-,
macist on April 4, 1968.
The record shows that the petitioner was awarded a Bachelor
of Science degree in Pharmacy by a university in Korea in February 1962 and was granted a license to practice pharmacy in
Korea on March 25, 1963. From August 1962 to February 1965
he was employed as a pharmacist by an /infirmary unit of the
United States Army in Korea. From May 1965 to October 1967

he was self employed as a pharmacist in Korea, running his own
-

pharmacy, and since,November 1967 to the present time has been

16

Interim Decision #1907
employed by a clinical laboratory in Los Angeles as a laboratory
assistant testing blood and serums.
Section 101 (a) (32) of the Act, as amended, defines the term
"profession" as including but not being limited to architects, engineers, lawyers, physicians, surgeons and teachers in elementary
or secondary schools, colleges, academiei or seminaries.
In the Matter of Asunoion,11 I. & N. Dee. 660, it is stated :
Examination of the occupations named in section 101(a) (32) of the Act, indicates the following characteristics common to all: (1) recognition as a
member of those professions normally requires the successful completion of
a specified course of education on the college or university level, culminating
in the attainment of a specific type of degree or diploma; and (2) the attainment of such degree or diploma, is usually the minimum requirement for
entry into those occupations.

Pharmacy is a profession—Matter of Rabbami, 12 I. & N. Dec.
15. Pharmacy is listed as a specialty in Schedule A, Group II of
29 CFR 20 as covered by the blanket certification of the Secretary of Labor pursuant to section 212 (a) (14) of the Act.
Petitioner appears academically qualified as a pharmacist by
reason of his high education and past work experience in that
field. However, he is not now employed and has not indicated that
he will be employed in a professional occupation as a pharmacist.
He is, at present, employed as a laboratory assistant and in an
affidavit to an officer of this Service on July 25, 1968, stated he
intended "to continue with this employment permanently." Hefurther stated that he was registered as a clinical laboratory
technologist trainee and that after one year would be eligible for
a license as a laboratory technologist. The occupations of laboratory assistant, clinical laboratory technologist, and laboratory
technologist are not classifed as professional occupations. The academic training and work experience required for entry into
these occupations is less than a baccalaureate degree and does not
meet the high education and experience requirements characteris
tic of the professions.
Matter of Shin, 11 I. & N. Dec. 686, holds that: "The mere acquisition of a, degree or equivalent experience does not, of itself, qualify a person as a member of a "profession."
The Matter of Semeriion, 11 I. & N. Dec. 751, points out that
while a person may be academically qualified for a profession,
that person must also establish that he intends to engage in that
qualifying occupation in the United States to be eligible for preference classification under section 203 (a) (3) of the Act.
In the present case petitioner is employed in a nonprofessional
occupation and has indicated that he intends to continue in that

17

Interim Decision #1907
nonprofessional occupation permanently. While he may be academically qualified as a member of the professions as a pharmacist, he does not intend to engage in that profession. The decision
of the District Director was proper. The petitioner is not eligible
for the preference classification he seeks. The appeal will be dismissed.
The denial of the petition is without prejudice to the consideration for sixth preference classification, should the petitioner obtain a definite offer of employment from a prospective employer
in the United States seeking his services and an appropriate certification be issued by the Department of Labor.
ORDER: It is ordered that the appeal be dismissed.

18

